Exhibit 10.7
PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT (this “Agreement”), dated as of February 18, 2011, by
and between Organic Alliance, Inc., a Nevada corporation (“Seller”), and Michael
Rosenthal (“Purchaser”).


WHEREAS, Purchaser has provided an interest-bearing loan to Seller in the
original principal amount of $55,902, as evidenced by that certain promissory
note dated November 1, 2010 (the “Note”);


WHEREAS, as of the date hereof, the total amount due and payable to Seller under
the Note is $57,878.58 (the “Debt”);


WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell
to Purchaser, 964,643 shares (the “Shares”) of Seller’s common stock, par value
$0.0001 (the “Common Stock”), for a purchase price of $0.06 per share.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties, intending to be legally bound, hereby
agree as follows:


6.           Purchase and Sale of Shares.  Seller hereby issues, sells, conveys,
and transfers the Shares to Purchaser, and Purchaser hereby purchases the Shares
from Seller.  As full payment for the Shares, Purchaser hereby cancels the
entire Debt.


7.           Representations and Warranties of Seller.  Seller hereby represents
and warrants to Purchaser as follows:


(a)           Authority; Binding Obligation.  Seller has the corporate power and
authority to enter into this Agreement, to perform Seller’s obligations
hereunder, and to consummate the transactions contemplated hereby.  This
Agreement constitutes the legal, valid, binding and enforceable obligation of
Seller.


(b)           Corporate Power.  The execution, delivery and performance by
Seller of this Agreement and the consummation by Seller of the transaction
contemplated hereby have been duly and validly authorized by all necessary
corporate action on the part of Seller.


8.           Representations and Warranties of Purchaser.  Purchaser hereby
represents and warrants to Seller as follows:


(a)           Capacity; Binding Obligation.  Purchaser has the capacity to enter
into this Agreement, to perform Purchaser’s obligations hereunder, and to
consummate the transaction contemplated hereby.  This Agreement constitutes the
legal, valid, binding and enforceable obligation of Purchaser.


 
 

--------------------------------------------------------------------------------

 
(b)           Restricted Securities.  Purchaser understands that (e) the sale of
the Shares pursuant to this Agreement has not been registered under the
Securities Act of 1933, as amended (the “Securities Act”) by reason of an
exemption from the registration requirements of the Securities Act, (f) the
Shares must be held indefinitely unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from such registration (and
Seller has no present intention of registering any disposition of the Shares),
(g) the certificates evidencing the Shares shall bear a legend to such effect,
(h) Seller will make a notation on its transfer books to such effect, and (e)
Seller may require a legal opinion of the Purchaser’s counsel with respect to
unregistered transfers.


(c)           Accredited Investor.  Purchaser is an “accredited investor” within
the meaning of Regulation D promulgated under the Securities Act.


(d)           Legend.  Purchaser understands that any certificates evidencing
the Shares will bear substantially the following legend:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE STATUTES. SUCH SECURITIES MAY
NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED, OR OTHERWISE DISPOSED OF UNLESS
(i) A REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS
SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO OR (ii) AN EXEMPTION FROM
REGISTRATION EXISTS UNDER THE ACT (OR REGULATIONS PROMULGATED THEREUNDER) AND
APPLICABLE STATE SECURITIES LAWS AND SUCH EXEMPTION IS APPLICABLE THERETO.”


(e)           Investment Purposes.  The Shares will be acquired for investment
for Purchaser’s own account, not as a nominee or agent, and not with a view to
the public resale or distribution thereof within the meaning of the federal or
state securities laws, and Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing the same.  Purchaser
further represents that he does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any shares of the Shares.


(f)           Awareness of Seller’s Performance.  Purchaser acknowledges that
(i) he has received or has had full access to all the information Purchaser
considers necessary or appropriate to make an informed decision with respect to
the purchase of the Shares pursuant to this Agreement, and (ii) he has had an
opportunity to ask questions and receive answers from Seller regarding Seller’s
financial performance and to obtain additional information (to the extent Seller
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to Purchaser or to which
Purchaser had access.


(g)           Investment Decision.  Purchaser acknowledges that no federal or
state agency has made any findings or determination as to the fairness of the
terms of this transaction for investment or any recommendations or endorsement
of the Shares.  In making an investment decision, Purchaser has relied on his
own examination of Seller and the terms of the transaction, including the merits
and risks involved.


 
2

--------------------------------------------------------------------------------

 
9.           Indemnification.


(a)           By Seller.  Seller shall indemnify, defend and hold harmless
Purchaser from and against any and all losses, liabilities, damages,
deficiencies, costs or expenses (including interest, penalties, and reasonable
attorneys’ fees, disbursements and related charges) (collectively, “Losses”)
arising out of or otherwise in respect of any inaccuracy in or breach of any
representations, warranties, covenants or agreements of Seller contained in this
Agreement.


(b)           By Purchaser.  Purchaser shall indemnify, defend and hold harmless
Seller from and against any and all Losses arising out of or otherwise in
respect of any inaccuracy in or breach of any representations, warranties,
covenants or agreements of Purchaser contained in this Agreement.


10.           Miscellaneous.


(a)           Further Assurances.  Seller and Purchaser shall cooperate fully
with each other in connection with the steps required to be taken as part of
their respective obligations under this Agreement and shall, at any time and
from time-to-time after the date hereof, upon the request of the other, do,
execute, acknowledge and deliver all such further acts, deeds, assignments,
transfers, conveyances, powers of attorney, receipts, acknowledgments,
acceptances and assurances as may be reasonably required to satisfy and perform
the obligations of such party hereunder.


(b)           Governing Law; Jurisdiction.  The validity, interpretation and
effect of this Agreement shall be governed by the laws of the State of
California, without giving effect to its principles of conflicts of laws.  All
parties hereto hereby consent to the exclusive jurisdiction of all courts in
Monterey County, California.


(c)           Expenses.  Each party shall pay such party’s own expenses incurred
in connection with the preparation, execution and delivery of this Agreement and
all documents and instruments executed pursuant hereto and the consummation of
the transactions contemplated hereby and any other costs and expenses incurred
by such party.


(d)           Notices.  Any notice or other communication under this Agreement
shall be in writing and shall be considered given when (i) delivered personally,
(ii) delivered electronically or by facsimile subject to telephonic or written
confirmation of receipt, (iii) one business day after being sent by a major
overnight courier for next business day delivery, or (iv) five days after being
mailed by registered air mail, to the parties at such address as a party may
specify from time to time.


(e)           Entire Agreement; Amendment; Waiver.  This Agreement constitutes
the entire understanding between the parties with respect to the subject matter
hereof, and supersedes all other understandings and negotiations with respect to
such subject matter.  Neither party has been induced to enter into this
Agreement by, nor is either party relying upon, any representation or warranty
other than those expressly set forth in this Agreement.  This Agreement may be
amended only in a writing signed by each party.  Any provision of this Agreement
may be waived only in a writing, which writing may be signed only by the party
granting such waiver.


 
3

--------------------------------------------------------------------------------

 
(f)           Severability; Interpretation.  In the event that any provision
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any jurisdiction, such provision shall be ineffective as to
such jurisdiction to the extent of such invalidity, illegality or
unenforceability without invalidating or affecting the remaining provisions
hereof or affecting the validity, legality or enforceability of such provision
in any other jurisdiction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.


(g)           No Third-Party Beneficiaries; Assignment.  This Agreement is for
the sole benefit of the parties hereto, and nothing herein expressed or implied
shall give or be construed to give to any person, other than the parties hereto
and their respective heirs, executors, administrators, successors and permitted
assigns, any legal or equitable rights hereunder.  Neither this Agreement nor
any of the rights and obligations of the parties hereunder may be assigned or
delegated by either party hereto without the prior written consent of the other
party, which consent will not be unreasonably withheld.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, executors, administrators, successors and permitted assigns.


(h)           Counterparts.  This Agreement may be executed in any number of
counterparts (which may be delivered by facsimile), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.


(i)           Survival.  The representations, warranties, covenants and
agreements of Seller and the Purchaser contained in or made pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
transaction contemplated hereby.


[Signatures Follow]
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


 

   
Organic Alliance, Inc.
 
 
 
By: _________________________
Name: _______________________
Title: ________________________
 
 
_____________________________
Michael Rosenthal
                 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 